UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                        11/27/2019
PAUL S. SCHROEDER,
                                    Plaintiff,
                                                                               ORDER
                        -against-
                                                                          18-CV-6624 (VSB)

UNITED STATES,

                                    Defendant.


VERNON S. BRODERICK, United States District Judge:

         A status conference is scheduled in this matter for December 13, 2019 at 12:00 p.m.

         The Clerk of Court is respectfully directed to mail a copy of this order to the pro se

Plaintiff.

SO ORDERED.

Dated:       November 27, 2019
             New York, New York

                                                                       ______________________
                                                                       Vernon S. Broderick
                                                                       United States District Judge
